t c memo united_states tax_court abraham lincoln opportunity foundation petitioner v commissioner of internal revenue respondent docket no 4436-99xx filed date amber wong hsu for petitioner mark a bricson and laurence d ziegler for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion filed on date on date petitioner filed a response to that motion petitioner’s response on date respondent filed a reply to petitioner’s response respon- dent’s reply -2 - respondent represents in respondent’s motion and petitioner agrees or does not dispute in petitioner’s response that petitioner ceased all operations and dissolved under the laws of the state of colorado in and that on date when the petition in this case was filed all relevant periods of limitations for any potential tax_liability of petitioner and or its contributors had expired with respect to through the years to which respondent’s notice of revocation issued on date respondent’s notice of revocation and that petition relate ’ according to respondent the two foregoing undisputed factual allegations clearly renders sic this case moot since any decision rendered by this court as to whether or not petitioner was an sec_501 organization during the period at issue will have no effect on past contribu- tions to petitioner and s ince petitioner has dis-- solved itself any questions concerning the future deductibility of contributions by its donors do not exist national republican foundation tcmemo_1988_336 accordingly this case is moot and should be dismissed for lack of jurisdiction since there is no actual controversy with respect to any issue in the case with respect to the dissolution of petitioner under the laws of the state of colorado that petitioner concedes occurred in petitioner argues in petitioner’s response ‘according to petitioner there is no tax exposure to any- one either to petitioner or to any individual and corporate donors to petitioner resulting from respondent’s notice of revocation -3- whether or not petitioner lacked legal capacity to file tax_court petitions is based on the law of the juris-- diction in which it was organized -- colorado see starvest us inc v commissioner 78_tcm_475 colorado law states that dissolution of a corporation does not prevent commencement of a proceeding by or against the corporation in its corporate name colo rev stat sec e thus petitioner is not barred from commencing this proceeding simply because its corporate status has been dissolved if actual tax dollars were involved there would be no guestion it would have a right to proceed in respondent’s reply respondent agrees with petitioner that state law controls whether a dissolved corporation has the legal capacity to be a petitioner in a tax_deficiency case however according to respondent this point is irrelevant to the determination of wheth- er an actual controversy exists for the purposes of it r c sec_7428 and or tax_court rule c c a deficiency proceeding clearly involves an actual con- troversy even when a dissolved corporation is the petitioner since an actual tax_liability is at issue in the instant case there is no actual controversy since the petitioner ceased its corporate existence more than four years prior to filing the petition and all relevant statutes of limitations have expired with regard to any potential tax_liabilities we need not decide whether this case should be dismissed for lack of jurisdiction on the ground advanced by respondent that there is no actual controversy in this case for purposes of sec_7428 that is because we find on the instant record that this case must be dismissed for lack of jurisdiction on the all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure ground that under the laws of the state of colorado petitioner does not have the capacity to engage in litigation in the court see rule c although respondent does not dispute petitioner’s contention that under the laws of the state of colorado petitioner is not barred from commencing this proceeding simply because its corpo- rate status has been dissolved we do in advancing that contention petitioner relies on colo rev stat sec e which was in effect when petitioner claims it dissolved in and when petitioner filed the petition in this swe also find on the record before us that petitioner is not interested in prosecuting and has thus far failed to prosecute this case in order to attempt to obtain the only remedy available to it under sec_7428 ie a declaration with respect to petitioner’s continuing qualification as an organization de- scribed in sec_501 we further find on that record that petitioner is not interested in pursuing its request in the petition that this court issue a declaratory_judgment declaring that petitioner is recognized as an organization described in sec_501 of the code for the years in issue through instead petitioner asks this court as it did in petitioner’s motion to dismiss filed on date peti- tioner’s date motion to dismiss to order respondent to annul or withdraw respondent’s notice of revocation on the ground that respondent abused respondent’s discretion in issuing that notice according to petitioner if we were to issue an order requiring respondent’s annulment of petitioner’s revocation letter petitioner will move to dismiss its own petition assuming arguendo that we were not required to dismiss this case for lack of jurisdiction what we stated in the court’s order dated date denying petitioner’s date motion to dismiss would pertain here such summary determination sought by petitioner cannot be made on the record the remedy avail- able to petitioner in the event that respondent abused his discretion in issuing the notice of revocation is a declaratory_judgment as sought in the original petition -5- case however the provision of colorado law on which petitioner relies which is a provision contained in the colorado business corporation act did not apply to petitioner at those times or at any other time since it was incorporated the administrative record which was filed in this case on date estab- lishes that petitioner was incorporated in under the colo- rado nonprofit corporation act consequently it was subject_to the colorado nonprofit corporation act and not to the colorado business corporation act as pertinent here section of the colorado non- profit corporation act colo rev stat ann sec west repealed entitled survival of remedy after disso- lution provided in pertinent part the dissolution of a corporation in any manner shall not take away or impair any remedy available to or against such corporation its directors officers or members for any right or claim existing or any liability incurred prior to the dissolution if action or other proceeding thereon is commenced within two years after the date of the dissolution but the fore- going limitation shall not apply to any such action affecting the title to real_estate any such action or proceeding by or against the corporation may be prose- cuted or defended by the corporation in its corporate name the members directors and officers have power to take such corporate or other action as shall be appropriate to protect the remedy right or claim xk kek notwithstanding any provision of articles to of this title to the contrary after dissolution title to any corporate property not distributed or disposed of in the dissolution shall remain in the corporation the majority of the surviving members of the last acting board_of directors as named in the files of the -6- secretary of state pertaining to such corporation shall have full power and authority to sue and be sued in the corporate name and to hold convey and transfer such corporate property and for purposes of suit against the corporation each such director shall be deemed an agent for process on the record before us we find that petitioner has failed to establish that when as the parties agree petitioner dis-- solved in it retained any property let alone any real_property we conclude on that record that petitioner was re- guired by colo rev stat ann sec west repealed to commence an action for any right or claim that it had as of the time of its dissolution in within two years after the date of that dissolution the petition in this case was filed on date on the record presented we conclude although the record in this case establishes that the board_of directors of petitioner adopted a resolution on date authorizing dissolution of petitioner and that petitioner filed a statement of intent to dissolve of a colorado nonprofit corpora- tion with the secretary of state of colorado on or after that date the record does not establish the date in on which petitioner was considered to be dissolved under the laws of the state of colo the two-year limitation in colo rev stat ann sec west repealed was repealed when the colo rev nonprofit corp act was enacted see colo rev stat sec d however the colo rev nonprofit corp act applies only to existing corporate entities ie entities in existence on date the day before the effective date of the colo rev nonprofit corp act which were incorporated under the colo nonprofit corp act that was in effect prior to date see colo rev stat sec a and petitioner agrees that it was not in existence on date consequently petitioner was not subject_to any of the provisions of the colo rev nonprofit corp act including colo rev stat sec d _7- that petitioner does not have the capacity under the laws of the state of colorado to engage in litigation in the court see colo rev stat ann sec west repealed accordingly we conclude that this case must be dismissed for lack of jurisdiction see rule c 87_tc_586 64_tc_793 63_tc_304 to reflect the foregoing an appropriate order will be entered see also tezak constr co v commissioner tcmemo_1993_208
